UNITED STATES DISTRICT COURT
                                                    ~I ~~~~:~~yr
                                                    l ELECTf~O:'HCALL y Fli:.,ED l
                                                                                       ·~- --7j
SOUTHERN DISTRICT OF NEW YORK                       !I eoc /'.:                            \ \          l
                                                X . :   I n ' ~' :~ r   n   :   ,r ;    l:Y\:Y') l q    !;
UNITED STATES OF AMERICA
                                                        CONSENT PRELIMINARY ORDER
             -     V.    -                              OF FORFEITURE/
                                                        MONEY JUDGMENT
VIANNEY CAPELLAN,
                                                        Sl 18 Cr. 540 (CM)
                             Defendant.

                                                X


             WHEREAS,        on or about July 3 0 ,             2 018 ,            VIANNEY CAPELLAN

(the "defendant"), was charged in a one-count Indictment,                                              Sl 18

Cr.   540   (CM)        (the "Indictment"),     with conspiracy to commit wire

fraud, in violation of Title 18, United States Code, Section 1349

(Count One) ;

             WHEREAS, the Indictment included a forfeiture allegation

as to Count One of the Indictment, seeking forfeiture to the United

States,     pursuant         to   Title   18,   United            States               Code,     Section

981 (a) (1) (C) and Title 28 United States Code, Section 2461 (c), of

any and all property,             real and personal,             that constitutes or is

derived from proceeds traceable to the offense charged in Count

One of the Indictment, including but not limited to a sum of money

in United States             currency representing the                      amount       of proceeds

traceable to the commission of the offense charged in Count One of

the Indictment that the defendant personally obtained;

             WHEREAS,        on or about November             ~b, 2019, the defendant
pled guilty to Count One of the Indictment,                                     pursuant to a plea

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 981 (a) (1) (C)         and Title 28,         United States Code,           section

2461 (c),    a    sum    of   money equal        to   $ 744,725    in    United        States

currency, representing proceeds traceable to the offense charged

in Count One of the Indictment;

             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of                 $ 744,725    in United States            currency

representing       the    amount     of    proceeds     traceable       to   the   offense

charged     in    Count       One   of    the    Indict~ent   that       the   defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                 the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America,                by its attorney Geoffrey S. - Berman,

United States Attorney, Assistant United States Attorney, Timothy

v. Capozzi of counsel, and the defendant, and his counsel, Lawrence
Fisher, Esq., that:

             1.      As a result·of the offense charged in Count One of

the   Indictment,        to    which     the    defendant   pled    guilty,        a   money
judgment in the amount of $744,725 in United states currency (the

"Money .Judgment") , representing the . amount of proceeds traceable

to the offense charged in Count One of the Indictment ½hat the

defendant      personally       obtained,       shall    be    entered    against       the

defendant.

              2.     Pursuant to Rule 32. 2 (b) (4) of the Federal Rules of

Criminal       Procedure,        this     Consent           Preliminary     Order        of

Forfeiture/Money Judgment is final as to the defendant,                          VIANNEY

CAPELLAN,      and   shall      be   deemed     part    of    the     sentence    of    the

defendant,     and shall be included in the judgment of conviction

therewith.

              3.     All   payments     on    the    outstanding       Money     Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the "United States Marshals Service",

and delivered by mail            to the United States Attorney's Office,

Southern      District     of    New    York,       Attn:     Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United     States      shall     have   clear     title    to    such

forfeited property.
...


                  5.      Pursuant to Title 21, United States Code, Section

      853 (p),   the United States           is authorized to seek forfeiture of

      substitute assets of the defendant up to the uncollected amount of

      the Money Judgment.

                  6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

      Criminal    Procedure,        the    United        States     Attorney's     Office      is

      authorized to conduct any discovery needed to identify, locate or

      dispose     of      forfeitable            property,         including     depositions,

      interrogatories,          requests    for production           of   documents     and   the

      issuance of subpoenas.

                  7.      The Court shall retain jurisdiction to enforce this

      Consent Preliminary Order of Forfeiture/Money Judgment,                            and to

      amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

      of Criminal Procedure.

                  8.      The     Clerk     of     the     Court     shall     forward    three

      certified        copies     of      this     Consent         Preliminary        Order    of

      Forfeiture/Money          Judgment    to    Assistant        United    States    Attorney

      Alexander    J.     Wilson,      Co-Chief       of     the    Money    Laundering       and

      Transnational Criminal Enterprises Unit, United States Attorney's

      Office, One st. Andrew's Plaza, New York, New York 10007.
           9.    The      signature   page   of   this   Consent           Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York


By:                                                       \\/Z:7..j   14
      TIMOTHY V. eAPOzzi:V                               DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212) 637-2404

VIANNEY CAPELLAN


By:
      V~LAN



By:
                                                         . J,/-,<     !vi
      LAWRENCE FISHER, ESQ.
      Attorney for Defendant
                                                         ~
      The Woolworth Building
      233 Broadway
      su·te 2348
           o~rNY
               10279

          D:
                       __.,...-

HONORABLE COLLEEN MCMAHON
UNITED STATES DISTRICT JUDGE
